    Case 1:19-mj-00507-MSN Document 1 Filed 11/27/19 Page 1 of 3 PageID# 1

                                                                              'I   V
                                                                              .I



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                                       '• It
                                        Alexandria Division


 UNITED STATES OF AMERICA,

          V,                                                   No. 1;19MJ sol
 WILLIS J. MINIX,
                                                               Court Date: December 2,2019

         Defendant.


                                   CRIMINAL INFORMATION

                                COUNT I(Misdemeanor 7870044)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about November 1, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction of the United States in the Eastern District of Virginia, the defendant,

WILLIS J. MINIX, did unlawfully, knowingly, and intentionally possess a mixture and

substance which contains a detectable amount of marijuana, a Schedule I controlled substance.

(In violation of Title 21, United States Code, Section 844(a).)
Case 1:19-mj-00507-MSN Document 1 Filed 11/27/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00507-MSN Document 1 Filed 11/27/19 Page 3 of 3 PageID# 3
